Citation Nr: 0824640	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-11 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for scars, residuals of shrapnel wounds, right leg.  

2.  Entitlement to an initial, compensable rating for 
residuals, left zygoma fracture.  

3.  Entitlement to service connection for left leg shin 
splints.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 2000 to June 
2004.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2004 rating decision in which the RO, inter 
alia, granted service connection and assigned an initial 10 
percent rating for scars, status post shrapnel wounds, right 
leg, effective June 27, 2004; granted service connection and 
assigned an initial 0 percent (noncompensable) rating for 
residuals, status post left zygoma fracture (claimed as 
fracture of the left eye socket and left cheekbone), 
effective June 27, 2004; and denied service connection for 
status post stress fracture, left leg.  In May 2005, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in March 2006, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in April 2006.  

Because the appeal involves disagreement with the initial 
ratings assigned following the grants of service connection 
for scars, status post shrapnel wounds, right leg, and 
residuals, status post left zygoma fracture, the Board has 
characterized these matters in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

In May 2006, the veteran appointed the New York State 
Division of Veterans' Affairs as his new representative, to 
replace Veterans of Foreign Wars of the United States.  The 
Board recognizes the change in representation. See 38 C.F.R. 
§ 20.1304 (2007).

In May 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  
The Board notes that medical evidence, specifically records 
of VA treatment from March 2006 to March 2007, have been 
associated with the claims file since issuance of the March 
2006 SOC.  These records, however, do not include any 
findings of or treatment for shin splints or stress fracture 
of the left leg.  Thus, while the evidence submitted since 
March 2006 was not accompanied by a signed waiver of RO 
consideration of the evidence, this evidence is not pertinent 
to the matter decided herein, and a remand of this matter for 
such consideration is unnecessary.  See 38 C.F.R. § 20.1304 
(2007).  

The Board's decision addressing the claim for service 
connection for left leg shin splints, claimed as residuals of 
left leg stress fracture, is set forth below.  The claims for 
an initial rating in excess of 10 percent for scars, status 
post shrapnel wounds, right leg, and an initial, compensable 
rating for residuals, status post left zygoma fracture are 
addressed in the remand following the order; these matters 
are being remanded to the RO Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  There is medical evidence of bilateral shin splints in 
service, and uncontradicted VA medical opinion evidence 
indicates that the veteran has current left leg shin splints 
that are more likely than not related to service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for service connection for left leg shin splints are 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.102, 3.303 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service 
connection for left leg shin splints, the Board finds that 
all notification and development actions needed to fairly 
adjudicate this claim have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran asserts that he has left leg shin splints ( 
residual to stress fracture) that are related to service.  
The Board notes that, while the RO characterized the issue as 
entitlement to service connection for status post stress 
fracture, left leg, in the August 2004 rating decision, it 
specifically addressed service connection for left leg shin 
splints, in stating that, "Although you were treated in 
service for a stress fracture of your left leg in June 2003, 
which was diagnosed as shin splints, there were no further 
treatment records noted in your service medical records for 
this condition."  

Considering the pertinent evidence of record, and resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that a grant of service connection for left leg shin splints 
is warranted.  

Service medical records reflect that the veteran presented in 
June 2003 with complaints of pain in the right ankle.  A bone 
scan revealed right distal tibial stress fracture and 
bilateral shin splints. 

During a pre-discharge March 2004 VA examination, the veteran 
reported that he suffered a stress fracture of his left lower 
extremity when he was on a long run in May 2003.  He 
described pain emanating from his ankle to his lower leg.  
Examination of the left leg demonstrated no evidence of any 
bony deformities or tenderness or overlying skin changes.  X-
rays of the left knee and left tibia and fibula were normal.  
The pertinent diagnosis was status post stress fracture of 
the left leg without residuals.  The examiner added that, 
even though the X-rays were normal, his diagnosis was based 
upon physical examination and review of the service medical 
records.  

On VA bones examination in January 2005, the veteran gave a 
history of stress fractures to the lower extremities 
following running.  The examiner noted that service medical 
records indicated that the veteran suffered a stress fracture 
in his left lower extremity in May 2003, and was found to 
have a distal tibial stress fracture, nondisplaced.  The 
examiner also noted that a bone scan report from June 2003 
revealed distal right tibial stress fracture and bilateral 
shin splints and that the veteran described a history of a 
stress fracture to his left lower extremity when on a long 
run, and pain following running 6 to 7 miles.  The veteran 
added, however, that he did not presently run far enough to 
bring on the symptoms, rather, he occasionally ran 
approximately 2 to 3 miles, but that he feared that he would 
bring on the symptoms he experienced in service if he ran any 
longer.  He denied any present pain, fatigability, or lack of 
endurance.  He added that he had declined a position as a New 
York City police officer, because he felt he would be unable 
to run as required by the job.  

Examination of the tibia and fibula was unremarkable, 
bilaterally.  There were no functional limitations on 
standing and walking.  X-rays of the tibia and fibula were 
unremarkable.  The pertinent diagnosis was no objective 
evidence of bilateral stress fractures; 2003 bone scan 
positive for distal right tibial stress fracture.  The 
examiner opined that, as to the shin splints/stress fracture, 
it was documented on bone scan in 2003 that the veteran was 
diagnosed with distal right tibial stress fracture and 
bilateral shin splints.  The examiner added that, although 
the veteran was asymptomatic at the time of examination, he 
related subjective complaints of continued symptoms with 
increased physical activity.  The examiner concluded by 
stating that no radiological evidence of stress fracture was 
presently noted, therefore, shin splints were at least as 
likely related to service.  

During VA muscles examination, conducted on the same date by 
the same examiner, the veteran gave a history of bilateral 
shin splints with a stress fracture of the distal right tibia 
following a run.  He denied any residuals since separation, 
related to decreased activity.  On examination the veteran 
had full range of motion of the lower extremities, with no 
signs or symptoms of compartment syndrome.  The pertinent 
diagnosis was subjective complaints of shin splints without 
objective findings at the time of examination.  The examiner 
added that it was more likely than not that the shin splints 
were related to service, as the June 2003 bones report 
revealed "distal right tibial stress fracture and bilateral 
shin splints."  However, the examiner noted that the veteran 
had been relatively asymptomatic, as he had not been running 
long enough distances that would have precipitated the shin 
splints.  

In his April 2006 substantive appeal, the veteran stated that 
several times a month, he experienced shin splints, the 
frequency of which his doctor believed was a result of the 
stress fractures he received in service.  

During the May 2008 hearing, the veteran testified that 
between running and hiking in service, he developed stress 
fractures in the left leg, which became unbearable.  He 
reported that he was given pain medication for the leg, and 
that his doctor told him that it would be a reoccurring 
injury, depending on how he utilized his physical fitness.  
He stated that the stress fracture affected him currently in 
that he did not push himself 100 percent in his activities, 
due to the fact that he would have recurring pains.  He 
reported that, in his employment in construction, he 
sometimes had to pace himself because, if he was not careful, 
he might hurt himself or bring back the pain.  He added that 
he was concerned that his condition might be a detriment to 
obtaining jobs in the future, due to his inability to run.  
The veteran stated that he had not been to VA for treatment 
because he was able to complete things as long as he paced 
himself.  

The June 2003 bone scan demonstrates that the veteran was 
diagnosed with left leg shin splints in service.  Although 
described as asymptomatic on VA examination in January 2005, 
the examiner nevertheless opined that the veteran's shin 
splints were more likely than not related to service, adding 
that the June 2003 bone scan revealed bilateral shin splints.  
In his April 2006 substantive appeal, the veteran complained 
of shin splints.  The Board notes that the veteran is 
competent to report current symptoms.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).    

The Board finds that the opinions of the January 2005 VA 
examiner provide a nexus between left leg shin splints and 
service.  The Board notes that the examiner both reviewed the 
claims file and examined the veteran prior to rendering his 
opinions.  Significantly, the opinions of the VA examiner 
regarding a nexus between left leg shin splints and service 
are not contradicted by any other medical evidence or 
opinion.  The Board also emphasizes that VA adjudicators are 
not free to ignore or disregard the medical conclusions of a 
VA physician, and are not permitted to substitute their own 
judgment on a medical matter.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 
(1991).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board 
concludes that service connection for left leg shin splints 
is warranted.  


ORDER

Service connection for left leg shin splints is granted.  


REMAND

The Board's review of the record reveals that further RO 
action on the claims remaining on appeal is warranted.

The Board notes, initially, that the veteran last underwent 
VA evaluation for his service-connected residuals of shrapnel 
wounds, right leg and residuals of left zygoma fracture in 
January 2005.  

The veteran's service-connected residuals of shrapnel wounds, 
right leg, are currently rated as 10 percent disabling under 
Diagnostic Code 7802-5311.  Diagnostic Code 7802 provides a 
10 percent rating for scars, other than the head, face, or 
neck, that are superficial and that do not cause limited 
motion, and have an area or areas of 144 sq. inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  
Diagnostic code 5311 provides ratings for injuries to Muscle 
Group XI.  The function of that muscle group is propulsion, 
plantar flexion of foot; stabilization of arch; flexion of 
toes; and flexion of knee.  Under Diagnostic Code 5311, 
moderate disability of Muscle Group XI warrants a 10 percent 
rating, moderately severe disability warrants a 20 percent 
rating, and severe disability warrants a 30 percent rating.  
38 C.F.R. § 4.73, Diagnostic Code 5311.  The Board notes that 
the August 2004 rating decision assigned an initial 10 
percent rating on the basis of moderate muscle disability.  

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries are classified as slight, moderate, moderately 
severe, or severe.  

Moderate disability is characterized by a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  History and complaint of one or more of 
the cardinal signs and symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c), particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings of entrance and exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Some loss of power or lowered threshold of fatigue 
when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).  

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(c), worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of severe muscle disability include ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with corresponding muscles of the uninjured side 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability:  (A) X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an opposing group of 
muscles.  (F) Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle.  (G) Induration or atrophy of 
an entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

During the January 2005 VA muscles examination, the veteran 
denied any symptoms related to muscle pain.  On examination, 
there was full range of motion in the lower extremities.  
There was a well-healed scar measuring 3 cm. by 2.5 cm., 
mobile, nontender, at the mid third anterolateral aspect of 
the leg, which was reported to be the entry of the shrapnel.  
The examiner noted that there was a fascial herniation at 
this entry point, over what appeared to be the right anterior 
tibialis, with bulging upon plantar flexion of the right 
foot.  There was an exit scar measuring 4 cm. by 0.5 cm. 
lateral to the entry scar.  No adhesions, no gross tendon 
involvement, and no nerve damage were noted.  Muscle strength 
was 5/5 in the lower extremities.  There were no complaints 
of fatigability, lack of endurance, pain, or weakness.  The 
pertinent diagnosis was fascial herniation related to prior 
shrapnel wound right lower extremity, with well-healed scars 
related to shrapnel.  

During a January 2005 VA scars examination, the examiner 
noted a 3 cm. linear scar on the veteran's right leg, a 2.5 
cm. by 4 cm. exit wound on his posterior right calf, and a 2 
cm. circular scar on his right anterior leg.  All of the 
scars were nontender with no adherence.  Texture of skin was 
normal, with no signs of ulceration or breakdown in the skin, 
and no elevation or depression of the scars.  The scars were 
described as superficial, and there was no inflammation, 
edema, or keloid formation.  Color of the scar was 
hyperpigmented to skin.  The diagnosis was multiple scars, 
currently nontender.  

Since the January 2005 VA examination, the veteran reported 
in his May 2005 NOD that he experienced significant weakness 
and pain, especially in inclement weather; he was unable to 
do endurance running as he used to; and the right leg was a 
lot more easily fatigued than it used to be.  An April 2005 
record of VA treatment noted that there was loss of 
underlying tissue in the right lower leg, mid third, with 
raised scar anteriorly.  In his April 2006 substantive 
appeal, the veteran described muscle spasms in the right leg, 
with any and all activity.  

During the May 2008 hearing, the veteran's representative 
stated that, when the veteran moved his muscle, there was an 
indentation about the size of a golf ball in the right shin, 
with a dimple of the calf and back of the shin.  The veteran 
reported that the area was painful to impact, but that the 
pain subsided after about five minutes.  He added that 
experiencing pain in the area resulted in limping.  

The veteran's statements, and the April 2005 record of VA 
treatment, reflect a worsening of his residuals of shrapnel 
wounds, right leg, since January 2005.  While the initial 10 
percent rating was assigned on the basis of moderate muscle 
injury, the record reflects scars on the right leg.  VA must 
consider whether the veteran's service-connected disability 
warrants separate ratings scars and for muscle injury or 
overall musculoskeletal impairment..  See Esteban v. Brown, 6 
Vet. App. 259, 261 (1994) (permitting separate evaluations 
for separate problems arising from the same injury if they do 
not constitute the same disability or manifestation under 38 
C.F.R. § 4.14). 

The veteran's service-connected residuals of left zygoma 
fracture are currently rated as noncompensable under 
Diagnostic Code 5299-5296, indicating that the veteran's 
residuals of left zygoma fracture were being evaluated, by 
analogy, to loss of part of both inner and outer tables of 
the skull.  See 38 C.F.R. §§ 4.20 and 4.27.  

Diagnostic Code 5296 provides a 10 percent rating for loss of 
part of both inner and outer tables of the skull without 
brain hernia, with an area smaller than the size of a 25-cent 
piece or 0.716 sq. inches (or 4.619 sq. cm.).  Ratings of 30 
and 50 percent are warranted when the area is intermediate 
and larger than the size of a 50-cent piece or 1.140 sq. 
inches (7.355 sq. cm.), respectively.  An 80 percent rating 
is warranted for loss of part of both inner and outer tables 
of the skull with brain hernia.  38 C.F.R. § 4.71a, 
Diagnostic Code 5296.

During the January 2005 VA dental and oral examination, the 
veteran described injuries to the left zeugmatic area during 
a football game in 2001, with further injuries to the same 
area during a fight in January 2003, which resulted in 
refracture of the bones in that area, including fracture of 
the left orbit.  Examination revealed no abnormalities or 
defects related to trauma of the oral tissues.  During the VA 
scars examination, the veteran again gave a history of a 
fractured left cheek in January 2003, adding that a metal 
plate was put in the same month, and that his response to 
treatment was good.  He denied any current symptoms.  
Examination revealed a 3 cm. scar on the veteran's left 
eyebrow, with no induration, inflexibility, limitation of 
motion, or signs of disfigurement.  The diagnosis regarding 
this and the aforementioned right leg scars was multiple 
scars, currently nontender.  

During VA treatment in October 2005, the veteran complained 
of left-sided eye pain in cold or damp weather.  He denied 
any loss or decrease of visual acuity. During VA treatment in 
November 2005, the veteran reported that, since metal plates 
were put around the orbit of the left eye, he had experienced 
sinus pressure and pain on the left side of the face.  

In his April 2006 substantive appeal, the veteran reported 
that he often experienced blind spots, during which times his 
ability to see distances was greatly hindered.  During the 
May 2008 hearing, he described pain and stinging in cold 
weather and impairment in his peripheral vision.  The 
veteran's statements, and the October and November 2005 
records of VA treatment, reflect a worsening of his residuals 
of left zygoma fracture, since January 2005.  

To ensure that the record reflects the current severity of 
the veteran's service-connected residuals of shrapnel wounds, 
right leg, and left zygoma fracture, the Board finds that 
more contemporaneous examinations, responsive to the 
pertinent rating criteria, are needed to properly evaluate 
these disabilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA has a duty to provide the veteran with a thorough 
and contemporaneous medical examination) and Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote 
for rating purposes cannot be considered contemporaneous).  
During the May 2008 Board hearing, the veteran indicated his 
willingness to report to a VA examination, if needed. 

The veteran is hereby notified that failure to report to the 
scheduled examination(s), without good cause, may result in 
denial of the claims for higher initial ratings (as the 
original claims will be adjudicated on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination(s), the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination(s) sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further 
examination(s), the RO should also obtain and associate with 
the claims file all outstanding VA treatment records.  The 
claims file currently includes outpatient treatment records 
from the Northport VA Medical Center (VAMC) dated from 
January 2005 to March 2007.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain records of treatment for residuals of shrapnel 
wounds, right leg, and residuals of left zygoma fracture, 
from the Northport VAMC, since March 2007, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

To ensure that all due process requirements are met, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

Further, as indicated above, after issuance of the March 2006 
SOC, records of VA treatment from March 2006 to March 2007 
were associated with the claims file.  In light of the need 
to remand the claims for higher initial ratings for the 
veteran's service-connected residuals, shrapnel wounds, right 
leg, and residuals, left zygoma fracture, as discussed above, 
this evidence should be considered in readjudicating the 
claims. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  The RO's adjudication of the claims remaining on 
appeal should include consideration of whether "staged 
rating" (assignment of different ratings for different 
periods of time, based on the facts found), pursuant to 
Fenderson, is warranted.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Northport VAMC all records of evaluation 
and/or treatment for the veteran's 
residuals of shrapnel wounds, right leg, 
and residuals of left zygoma fracture, 
since March 2007.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record. 

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination(s), by (an) 
appropriate physician(s), of his 
residuals, shrapnel wounds, right leg and 
residuals, left zygoma fracture, at a VA 
medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician(s) designated to examine the 
veteran, and the report(s) of examination 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician(s) prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.  

Regarding the veteran's service-connected 
residuals, shrapnel wounds, right leg, 
the examiner should clearly identify all 
residuals of shrapnel wounds, right leg, 
in accordance with the pertinent rating 
criteria for evaluating the condition(s).  
The examiner should specify any current 
muscle injuries that are residuals of the 
shrapnel wounds, and identify the muscle 
group(s) affected, to specifically 
include consideration of Muscle Group XI.  
The examiner should also provide an 
assessment as to whether the overall 
residuals for each muscle group involved 
are best characterized as moderate, 
moderately severe, or severe.  

If the residuals of shrapnel wounds, 
right leg, result in any limitation of 
motion, the examiner should conduct range 
of motion testing of the joint or joints 
involved (expressed in degrees), noting 
the exact measurements, and specifically 
identifying range of motion accompanied 
by pain.  

If pain on motion in is observed, the 
examiner should comment on the extent of 
pain, and indicate at which point pain 
begins.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
additional functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.

The examiner should also describe all 
scars residual to the shrapnel wounds, 
right leg and state whether such scars 
are deep, cause limited motion, exceed 
144 square inches, are unstable, or are 
painful on examination.  

Regarding service-connected residuals of 
left zygoma fracture, the examiner should 
clearly identify all residuals in 
accordance with the pertinent rating 
criteria for evaluating the condition.  
The examiner should describe the area of 
any loss of both inner and outer tables 
of the skull, in square inches or square 
cm., and should indicate whether there is 
brain hernia.  The examiner should also 
describe any visual impairment resulting 
from the left zygoma fracture.  

The examiner should also describe all 
scars residual to the left zygoma 
fracture and state whether such scars are 
deep, cause limited motion, exceed 144 
square inches, are unstable, or are 
painful on examination.  

The examiner should also state whether 
such scars are 5 or more inches (13 or 
more cm.) in length, and/or at least one-
quarter inch (0.6 cm.) wide at its widest 
part, and should comment as to visible or 
palpable tissue loss, surface contour, 
adherence to underlying tissue, hypo- or 
hyper-pigmentation, abnormal skin 
texture, missing underlying soft tissue, 
and induration and inflexibility.  

The physician(s) should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims remaining 
on appeal in light of all pertinent 
evidence (particularly, all that 
associated with the claims file since 
March 2006), and legal authority.  The 
RO's adjudication of the claims should 
include consideration of separate ratings 
for scars and for muscle injury or 
overall musculoskeletal impairment, as 
well as whether "staged rating" 
pursuant to Fenderson (cited to above), 
is warranted

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


